Avino Silver & Gold Mines Ltd. Suite 400 – 455 Granville Street Vancouver, BCV6C1T1 Ph: (604) 682-3701 Fax: (604) 682-3600 www.avino.com, ir@avino.com July 27, 2007 TSX - V Trading symbol: ASM U.S. OTC BB symbol: ASGMF FSE: GV6 Avino Intersects 3623.2 g/t Silver, 3.84 g/t Gold at San Gonzalo Avino Silver & Gold Mines Ltd. (the “Company”) is continuing its drilling program on the San Gonzalo Zone on its large Avino Property located 80km north-east of Durango, Mexico. Highlights of the program include hole SG-07-14 at San Gonzalo which intersected 1.0 metre of 3,623 grams per tonne silver (105.67 ounces per ton), 2.93% lead and 4.83% zinc.The San Gonzalo Vein has been traced for 800 metres on the surface. Previous holes at San Gonzalo have already been released:SG-07-01 through SG-07-08 – March 12th, 26th , April 13th and June 11, 2007.Holes SG-07-12, 13 – July 3rd, 2007. Avino is now pleased to release results of holes SG-07-09, 10, 11 and Holes SG-07014, 15.The San Gonzalo Zone is located 2 km north-east of Avino’s former producing mine (1976 – 2001) and 1,000 tpd mill. The location of the drill holes can be viewed on the company’s website in both plan and section Holes SG-07-09, 10, 11 and 14 were all within the main San Gonzalo ore shoot.Hole SG-07-15 intersected reasonable grade mineralization but the vein has narrowed in this location. Principal intersections of the 5 holes are summarized as follows:(all lengths are down hole, i.e. core length intersections). Hole SG-07-09 (Bearing 037, Dip, 45, Length 106.60m) 99.75 – 102.95 (3.20m) 0.88 g/t Gold, 144 g/t Silver, 22,712 ppm Lead, 6540 ppm Zinc includes: From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 99.75 100.55 0.80 1.020 147.1 80 522 1189 100.55 101.35 0.80 0.620 78.9 290 1300 1685 101.35 102.25 0.90 0.060 2.2 164 835 2108 102.25 102.95 0.70 2.051 397.9 4492 100700 23900 Hole SG-07-10 (Bearing 046, Dip 58, Length 162.90)154.30 – 158.05m (3.75m) 2.74 g/t gold, 452 g/t silver includes: From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 154.30 154.65 0.35 5.143 992.3 756 2793 5026 154.65 155.25 0.60 0.381 27.5 102 657 923 155.25 155.90 0.65 0.667 130.2 154 729 1010 155.90 156.80 0.90 2.914 291.8 190 797 1757 156.80 157.55 0.75 4.183 926.8 1015 2995 3153 157.55 158.05 0.50 4.114 575.9 671 1486 1947 Hole SG-07-11 (Bearing 012, Dip 49, Length 158.60m) 146.75 – 150.0m (3.25m) 1.11 g/t Gold, 92 g/t Silver includes: From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 146.75 147.45 0.70 0.676 40 1488 13100 14200 147.45 148.15 0.70 0.210 21 379 5831 12900 148.15 149.15 1.00 1.860 66.6 61 439 1206 149.15 150.00 0.85 1.331 222.4 451 3627 6933 Hole SG-07-14 (Bearing 053, Dip 52, Length 295.20m) 287.60 – 293.0m (5.40 m) 1.52 g/t gold, 774 g/t silver, 6,447 ppm lead, 11,229 ppm zinc. From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 287.60 288.50 0.90 2.356 179.1 727 1267 2755 288.50 289.05 0.55 0.427 55.3 188 381 1440 289.05 289.85 0.80 1594 107.8 710 1386 4558 289.85 290.85 1.00 3.840 3623.2 2727 29300 48300 290.85 291.85 1.00 0.478 202.6 236 1796 3579 291.85 293.00 1.15 0.215 64.9 125 1096 1600 Hole SG-07-15 (Bearing 215, Dip 49, Length 96.20m) From To Metres Au g/t Ag g/t Cu ppm Pb ppm Zn ppm 32.25 33.20 0.95 0.063 20.8 67 93 4727 33.20 33.90 0.70 0.045 6.3 35 23 662 63.50 63.90 0.40 0.743 >200 104 2725 2998 Sample lengths of NQ drill core were diamond sawed into halves by mine staff and shipped to Inspectorate Labs in Durango, Mexico, for preparation into pulps and rejects.Pulps were analyzed at Inspectorate Labs in Sparks, Nevada.Gold and silver were analyzed by fire assay using Aqua Regia Leach and AA finish.Other elements are reported from a 29 element I.C.P. package. Avino is continuing its drilling on the San Gonzalo vein system in order to establish a drill indicated resource for the deposit. Avino will mobilize a second diamond drill from its contractor Tecmin within the next week.This second machine will explore the remaining ore in the ET part of the main Avino vein system below level 11 ½ where mining ceased in November 2001 (due to low metal prices). This report was prepared by Chris J. Sampson, P. Eng., a qualified person under NI 43-101. Avino Silver & Gold Mines Ltd., founded in 1968, has established a long record of mining and exploration.The Company’s focus is the acquisition and aggressive exploration of top silver prospects throughout North America.Avino remains well funded. On Behalf of the Board “David Wolfin” David Wolfin, President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
